Exhibit 10.3

 

HANGER ORTHOPEDIC GROUP, INC.

Restricted Stock Agreement for Executives

 

THIS AGREEMENT is made by and between HANGER ORTHOPEDIC GROUP, INC., a Delaware
corporation (the “Company”), and the employee (the “Employee”) identified on the
Company’s on-line electronic list of persons to whom a grant of restricted stock
has been made by the Company.

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to award to the Employee restricted shares of the
Company’s common stock, par value $.01 per share (the “Common Stock”), under the
Company’s 2010 Omnibus Incentive Plan (the “Plan”) in consideration for the
Employee’s service to the Company and its Affiliates.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, do agree as
follows:

 

1.             Award of Restricted Stock.  Subject to the terms and conditions
of this Agreement and the Plan, the Employee is granted the number of shares of
Common Stock as set forth on the Company’s on-line electronic list as being
granted to the Employee (hereinafter such shares are referred to as the
“Restricted Stock”) as shown on the Company’s on-line electronic list as being
the date of grant to the Employee (the “Grant Date”).

 

2.             Value of Restricted Stock.  The initial value of each share of
the Restricted Stock shall be equal to the closing sale price per share of the
Common Stock on the New York Stock Exchange on the date preceding the Grant Date
of the Restricted Stock.

 

3.             Restricted Stock Non-Assignable and Non-Transferable.  Each share
of Restricted Stock and all rights under this Agreement shall be non-assignable
and non-transferable other than by will or the laws of descent and distribution
in accordance with the Plan and may not be sold, pledged, hypothecated, assigned
or transferred, except only as to such shares of Restricted Stock, if any, which
have vested pursuant to the terms of the Plan and this Agreement.  The foregoing
prohibition against transfer or assignment, together with the obligation to
forfeit the Restricted Stock upon termination of service with the Company and/or
its Affiliates as set forth in Section 4 of this Agreement, are herein
collectively referred to as the “Forfeiture Restrictions.”  The Forfeiture
Restrictions shall be binding upon and enforceable against any transferee of the
Restricted Stock.

 

4.             Termination of Employment.  In the event of termination of the
employment of the Employee with the Company or its Affiliates, the Restricted
Stock that has not vested as of the date of such termination shall vest if and
to the extent required by the provisions of the Employee’s Employment Agreement
with the Company.  Any Restricted Stock that does not so

 

--------------------------------------------------------------------------------


 

vest upon the Employee’s termination of employment shall be forfeited and
cancelled as of the date of such termination of employment.

 

5.             Vesting of Restricted Stock.  Subject to Section 4, the shares of
Restricted Stock are subject to vesting at the rate of twenty-five percent (25%)
of the shares of Restricted Stock on each of the first four anniversaries of the
Grant Date, provided that the Employee has been continuously employed by the
Company and/or its Affiliates from the Grant Date through each such anniversary
of the Grant Date.

 

6.             Certificate.  A certificate evidencing the Restricted Stock that
has vested shall be issued by the Company in the name of the Employee as soon as
practicable (but not more than thirty (30) days) after such Restricted Stock
vests.

 

7.             Limitation of Rights.

 

(a)  No Right to Continue as an Employee.  Neither the Plan nor the grant of the
Restricted Stock shall constitute or be evidence of any agreement or
understanding, express or implied, that the Employee has a right to continue as
an employee of the Company or any of its subsidiaries for any period of time, or
at any particular rate of compensation.

 

(b)  No Stockholder’s Rights as to Restricted Stock.  The Employee shall have no
rights as a stockholder with respect to unvested shares of Restricted Stock
granted hereunder until the date such shares become vested in the Employee, and
no adjustment will be made for any dividends or other rights for which the
record date is prior to the date of the vesting of such shares of Restricted
Stock.  Until the Forfeiture Restrictions on the Restricted Stock lapse, the
Restricted Stock shall be administered by the Company as restricted stock units.

 

8.             Incorporation by Reference.  The terms of the Plan to the extent
not stated herein are expressly incorporated herein by reference and in the
event of any conflict between this Agreement and the Plan, the terms of the Plan
shall govern, control and supercede over the provisions of this Agreement.

 

All of the terms and conditions of this Agreement are hereby confirmed,
ratified, approved and accepted by the Company and by the Employee, who has
accepted this Agreement and its terms pursuant to Employee’s electronic
submission of Employee’s confirmation of this Agreement in accordance with the
instructions contained on the on-line website maintained for the benefit of the
Company for grants of restricted stock by the Company.

 

2

--------------------------------------------------------------------------------